DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: In Fig.1, #9 is labeled as “High-Pass Filter”, while the Specification refers to #9 of Fig. 1 as “Pulse Detector”. Correction in the labeling of Fig.1 #9 is required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  U.S.C. 112, second paragraph.  

Claim limitation “a pulse detector configured to sequentially detect an electrical pulse included in the electrical signal based on variation in an intensity of the electrical signal received from the living body” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 1 recites “a pulse detector”, however it is unclear how the “pulse detector” is linked to the pulse discrimination device as there is no structure or element that recites what the pulse detector is. Without a structural element the recited function of the “pulse detector” would not be carried out, and it is unclear how the “pulse detector” is integrated into the pulse discrimination device. 

Claim limitation “a pulse discrimination unit configured to determine whether the electrical pulse detected by the pulse detector is the function pulse or the noise pulse…” invokes 35 U.S.C. 112(f) 
Claims 2-8 inherit the same deficiencies based on their dependency to Claim 1.  
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites “A pulse discrimination device configured to receive an electrical signal from a living body in which a functional pulse propagates at a predetermined time interval, and configured to discriminate between the functional pulse and a noise pulse which are included in the electrical signal, the pulse discrimination device comprising: a pulse detector configured to sequentially detect an electrical pulse included in the electrical signal based on variation in an intensity of the electrical signal received from the living body; and a pulse discrimination unit configured to determine whether the electrical pulse detected by the pulse detector is the functional pulse or the noise pulse based on a detection interval of the electrical pulse detected by the pulse detector and a pulse time predetermined based on the predetermined time interval.” 
The process of discriminating between a functional pulse and a noise pulse done by the pulse discrimination device can also be done by hand without the use of a device.  The determination of whether the electrical pulse detected by the pulse detector is the functional pulse or the noise pulse 
This judicial exception is not integrated into a practical application because the additional element of a pulse discrimination unit is no more than a processor going thru steps in a calculation process to identify functional and noise pulses which does not add significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of the pulse detector is another “mental process” whose function can be carried out by the mind. Outlining a process to identify functional and noise pulses that is carried out by a processor does not provide an inventive concept as the courts have ruled that a generic processing structure is not significantly more and merely a  “mental process” grouping of an abstract idea. Claims 1 -9 are not patent eligible.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Thornander (U.S Patent No. 5,010,887).

In regards to Claim 1, Thornander teaches A pulse discrimination device configured to receive an electrical signal from a living body in which a functional pulse propagates at a predetermined time interval, and configured to discriminate between the functional pulse and a noise pulse which are included in the electrical signal, the pulse discrimination device comprising (Col 3, Lines 38-54 “ Noise discrimination is provided in accordance with the teachings of the present invention by monitoring the ECG signal to determine both the amplitude and duration of any signal pulses appearing thereon.  The ECG signal thus monitored could be used by an implantable pacemaker, defibrillator, or other medical device that relies upon the accurate detection of P/R waves, or other signals or waveforms, in order to properly perform its function.  Simply stated, if the amplitude of a given ECG signal pulse exceeds a prescribed threshold level for a prescribed time period, the pulse is considered to be a valid ECG signal, i.e., a valid P-wave or R-wave ("P/R wave").  The prescribed time period, or window, is preferably 

In regards to Claim 2, Thornander teaches wherein the pulse discrimination unit is configured to determine that the electrical pulse detected by the pulse detector is the noise pulse, in a case where the detection interval of the electrical pulse is shorter than the pulse time (Col 11 Line 10-19, “A second 

In regards to Claim 3, Thornander teaches wherein the pulse discrimination unit is configured to determine the electrical pulse detected by the pulse detector is the functional pulse, in a case where the detection interval of the electrical pulse is equal to or larger than the pulse time (Col 11 Lines 20-27, “A third response occurs when a P/R wave 98 appears on the input signal line.  As with the second response described above, as soon as the amplitude of the P/R wave exceeds the threshold L1, the window timer is triggered and the Acceptance Window is defined.  During the Acceptance Window, the P/R wave 98 drops below the threshold level L2, causing the decision logic to generate the valid pulse 102.”).

In regards to Claim 4, wherein the pulse time is set to a value larger than a time of the pulse width of the functional pulse (Col 11 Lines 50-55, “Acceptance Window will be defined (by programming appropriate values of T1 and T2) so that it is defined to begin at about 0.8 to 0.9 of the average expected P/R wave pulse width, and terminates at about 1.1 to 1.2 of the average expected P/R wave pulse width.”). 

In regards to Claim 5, Thornander teaches a timer configured to measure the detection interval of the electrical pulse; and a timer controller configured to start measurement of the timer when the electrical pulse is detected by the pulse detector, and to stop the measurement of the timer in a case where a measurement time reaches the pulse time, wherein in a case where a next electrical pulse is 

In regards to Claim 6, Thornander teaches wherein the timer controller is configured to clear the measurement time of the timer every time the next electrical pulse is detected by the pulse detector until the measurement time of the timer reaches the pulse time, and wherein the pulse discrimination unit is configured to determine that the electrical pulse detected by the pulse detector before the measurement time of the timer reaches the pulse time is the noise pulse (Col 10 Line 43 – Col 11 Line 2).  

In regards to Claim 7 Thornander teaches, wherein the functional pulse includes a pacing pulse that is output at the predetermined time interval from a pacing device attached to the living body in order to cause a heart to beat (Col 6 Lines 20 – 32, As previously described in the Background portion of this application, it is the function of the pacemaker 16 to assist the heart 18 to maintain a regular rhythm of contractions, and thereby maintain an adequate flow of blood through the body.  To this end, the pacemaker provides stimulation pulses to the heart only when the heart does not contract on its own within prescribed time limits.  Thus, for instance, if 1200 milliseconds (or other set time period) after a first R-wave has been sensed, a second R-wave has not been sensed, the pacemaker circuits automatically deliver a stimulation pulse to the ventricle in an attempt to stimulate a ventricular contraction.”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thornander (U.S. Patent No. 5,010,887) and further in view of Yonce (U.S. Patent No. 6477404).  

In regards to Claim 8, Thornander fails to teach, pulse detector is configured to detect the electrical pulse included in the electrical signal based on a rise and a fall of the electrical signal.
Yonce teaches, pulse detector is configured to detect the electrical pulse included in the electrical signal based on a rise and a fall of the electrical signal (Fig 1 -2, Col 1 Lines 34-45, “It is a primary object of the present invention to provide a system and method for detecting pacing pulses within ECG data.  Pacing pulses have significant high-frequency energy due to the sharp transitions at the rising and falling edges of the pulse.  A pacing pulse also has a significant amount of low-frequency energy that occurs in a particular time relation to the occurrence of the high-frequency energy.  In accordance with the invention, an ECG signal is processed to determine its energy content in both high and low frequency bands.  If such energy is present above a threshold amount in each band, and meets specified timing criteria, a pacing pulse is detected.”).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Noise Discrimination System as taught by Thornander, with pulse detector is configured to detect the electrical pulse included in the electrical signal based on a rise and a fall of the electrical signal as taught by Yonce, since such a modification would provide the predictable result of enhancing pacing pulse detection within electrical signals.  





Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thornander (U.S. Patent No. 5,010,887) and further in view of Yoshimura (U.S. Publication No. 2016/0095526).  

In regards to Claim 9, Thornander fails to teach an electrocardiogram generator configured to generate an electrocardiogram based on an electrical signal received from a living body; and a display configured to display the electrocardiogram generated by the electrocardiogram generator.
Yoshimura teaches, an electrocardiogram generator configured to generate an electrocardiogram based on an electrical signal received from a living body; and a display configured to display the electrocardiogram generated by the electrocardiogram generator (Fig 1, Fig 2, Para 10, “An electrocardiogram display device includes an electrocardiogram waveform generating unit that generates electrocardiogram waveforms of a plurality of leads based on electrocardiogram data of each of the leads, an arranging instruction unit that instructs an arranging order of the electrocardiogram waveform of each lead by performing inputting, a display unit, and a displaying control unit that arranging the electrocardiogram waveform of each lead in a corresponding arranging order in response to instruction of the arranging instruction unit to create and display one screen image on the display unit.”)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Noise Discrimination System as taught by Thornander, with an electrocardiogram generator configured to generate an electrocardiogram based on an electrical signal received from a living body; and a display configured to display the electrocardiogram generated by the electrocardiogram generator as taught by Yoshimura, since such a modification would provide the predictable result of creating a visual ECG signal that can display pacing and noise signals determined by the Noise Discrimination System.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792